Citation Nr: 1022236	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  02-20 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as a panic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active military service from September 1983 
to August 1986.  He was also a member of the United States 
Army Reserves from September 1986 until May 2001, when he was 
discharged.  The dates of any active duty for training 
(ACDUTRA) or inactive duty for training (INACDUTRA) are not 
verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO) denying entitlement to service 
connection for an acquired psychiatric disorder, diagnosed as 
panic disorder.  A December 2005 Board decision affirming the 
RO denial was vacated and remanded by a January 2008 United 
States Court of Appeals for Veterans Claims (Court) decision.  

In February 2009, the Board remanded the claim to the RO for 
a Travel Board hearing, which was held by the undersigned in 
February 2010.  

For reasons that will be explained below, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In its December 2005 decision, the RO found that service 
connection was not warranted for the claimed acquired 
psychiatric disorder, based in large part on the results of a 
January 2004 VA examination.  The examiner at that time found 
no link between the Veteran's January 1986 and February 1986 
in-service treatment for an anxiety reaction, and his current 
psychiatric disorder, and found that the Veteran's treatment 
in service for an anxiety reaction did not amount to a formal 
diagnosis of a psychiatric condition.

However, the Court, in a January 2008 memorandum decision, 
indicated that the Board erred in relying on the 2004 
examination report in rendering its decision.  Specifically, 
the Court noted that the examiner failed to provide his own 
etiological opinion, and rather, simply deferred to the 
Veteran's medical records, without performing his own 
analysis of that information.  

Further, the Court found the Board erred when it also relied 
on the examiner's statement that the Veteran's treatment in 
service for an anxiety reaction did not amount to a formal 
diagnosis of a psychiatric condition, because the law does 
not require a condition to be documented or diagnosed in 
service for it to be service connected.   See 38 C.F.R. 
§ 3.303(d).  

Finally, the Court found that the Board erred in relying on 
the absence of any opinion in the medical records as to the 
cause of the Veteran's current psychiatric disorder, as a 
basis to conclude that the preponderance of the evidence of 
record weighed against a grant of service connection.  The 
Court found this conclusion tantamount to the Board providing 
its own medical assessment.  See McLendon v. Nicholson, 20 
Vet. App 79, 85 (2006).  In its January 2008, the Court, 
specifically vacated the Board's December 2005 decision, and 
remanded the issue for further development, to specifically 
include a contemporaneous medical evaluation of the Veteran's 
psychiatric disorder that also includes an etiology opinion.  
Based on this Court Order, the Board has no choice but to 
once again remand the matter for further development.

While the Board regrets the additional delay in the 
adjudication of the Veteran's claim, it is necessary to 
ensure that the Veteran receives all consideration due him 
under the law.

Accordingly, this issue is REMANDED to the AMC for the 
following action:

1.  The Veteran should be contacted and 
requested to provide a list with the names 
and addresses of all health care providers 
who have treated him for any psychiatric 
symptoms since his military service.  After 
receiving any required releases, all records 
identified should be obtained and associated 
with the Veteran's claims file.  This 
request extends to any additional VA 
treatment records, and any outstanding 
Social Security records.  If any of the 
records identified are unavailable or cannot 
be obtain, that fact and the reason(s) for 
their unavailability should be documented.

2.  After the above development has been 
completed, and all relevant and available 
records are associated with the Veteran's 
claims file, the Veteran should be scheduled 
for a VA psychiatric examination, in order 
to determine the etiology of any existing 
psychiatric disorder.  The claims folder and 
a copy of this Remand must be made available 
to the psychiatrist for review in 
conjunction with the examination and the 
psychiatrist must indicate in the 
examination report that this has been 
accomplished.  Any testing deemed necessary 
should be performed. The psychiatrist should 
conduct the examination and based on the 
results of the examination and review of the 
evidence in the claims file, if the Veteran 
is found to have a psychiatric disorder, 
provide an opinion on whether it is at least 
as likely as not (i.e., is there at least a 
50 percent probability) that the current 
psychiatric disorder is related to the 
Veteran's military service.  In offering the 
opinion, the psychiatrist should 
specifically consider the records of the 
treatment that the Veteran received in 
service in January and February 1986 for 
"anxiety reaction", and its relation, if 
any, to his current psychiatric diagnosis or 
diagnoses.  The psychiatrist should provide 
a comprehensive medical report containing 
the requested opinions, and provide clear 
rationale for all opinions offered.      

3.  Thereafter, the AMC should re-adjudicate 
the Veteran's claim of entitlement to 
service connection for an acquired 
psychiatric disorder.  If the benefit sought 
is not granted, the Veteran should be 
furnished a supplemental statement of the 
case and an afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order. 

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report to any scheduled examination or to cooperate in the 
development of his claim may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


